Judgment and order affirmed, with costs. All concurred, except McLennan, P. J., who dissented and voted for reversal on the ground that the plaintiff was guilty Of contributory negligence, as matter Of law (Fiddler v. N. Y. C . & H. R. R. R. Co., 6.4 App. Div. 95; Fealey v. Bull, 163 N. Y. 397; Culhane v. N. Y. C. & H. R. R. R. Co., 60 id, 133; Rich v. Pennsylvania R. R. Co., *920112 App. Div. 818), and also on the ground that the finding of the jury that the defendant was guilty of negligence which was the proximate 'cause of the accident was contrary to and against the weight of; the evidence, and Robson, J., not voting. ' ■ ! .